Exhibit 10.2

BOB EVANS FARMS, INC.

AMENDED AND RESTATED CHANGE IN CONTROL AND SEVERANCE PLAN

As of November 14, 2015

Article 1 – Introduction

1.1 Purpose of Plan. The Company considers it essential and in the best
interests of the Company and the Company’s stockholders to promote and preserve
the continuous employment of key management personnel. The Compensation
Committee recognizes that, as is the case with many publicly held corporations,
a Change in Control, and the uncertainty and questions that it may raise among
management may result in departure or distraction of key management personnel to
the detriment of the Company and its stockholders. Therefore, the Compensation
Committee has adopted the Plan to enable certain key management personnel to
devote their full and continued attention to the Company’s business affairs
during the crucial (and often tumultuous) period preceding and immediately
following a Change in Control. The Plan is also intended to provide for
severance payments to certain key management personnel whose employment is
terminated under certain circumstances not involving a Change in Control.

1.2 Plan Status. The Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of ERISA, maintained primarily
for the purpose of providing employee welfare benefits. Solely to the extent
that the Plan provides benefits in excess of the level permitted in a welfare
benefit severance pay plan under Section 2510.3-2(b) of the Department of Labor
Regulations, the Plan is intended to be, and shall be interpreted as a plan that
is unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, for a select
group of management or highly compensated employees pursuant to
Section 2520.104-24 of the Department of Labor Regulations.

Article 2 – Definitions

Whenever used herein, the following terms have the following meanings unless a
different meaning is clearly intended:

2.1 “Accounting Firm” means the public accounting firm designated in
Section 5.3(b).

2.2 “Administrator” means the Compensation Committee, or such other person or
committee as may be appointed from time to time by the Board to supervise
administration of the Plan.

2.3 “Base Salary” means the Participant’s annual rate of base salary in effect
immediately prior to the occurrence of the circumstance giving rise to the
Participant’s Termination, or, if greater, the Participant’s annual rate of base
salary in effect immediately prior to a Change in Control.



--------------------------------------------------------------------------------

2.4 “Board” means the Company’s Board of Directors.

2.5 “Bonus Amount” means the annual cash bonus (excluding hiring and like
bonuses) paid to the Participant by the Company or any member of its Controlled
Group for the last full fiscal year ending before the Date of Termination (or,
if shorter, over the full period of the Participant’s employment).

2.6 “Cause” means the Participant’s (a) willful and continued failure to
substantially perform assigned duties; (b) gross misconduct; (c) breach of any
material term of any agreement with the Company or any member of its Controlled
Group, which breach is not cured within any permitted or applicable cure period;
(d) conviction of (or plea of no contest or nolo contendere to) (i) a felony or
a misdemeanor that originally was charged as a felony but which was subsequently
reduced to a misdemeanor through negotiation with the charging entity or (ii) a
crime which involves a breach of trust or fiduciary duty owed to the Company or
any member of its Controlled Group; or (e) a material violation of the Company’s
code of conduct or a material violation of any other policy of the Company or
any member of its Controlled Group that applies to the Participant.
Notwithstanding the foregoing, Cause will not arise solely because the
Participant is absent from active employment during periods of vacation,
consistent with the Company’s applicable vacation policy, or other period of
absence approved by the Company.

2.7 “Change in Control” means an event that shall be deemed to have occurred on
any of the following:

(a) the acquisition by any person or group (within the meaning of Sections 13(d)
and 14(d)(2) of the Exchange Act), other than the Company, any Subsidiary or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Subsidiary of the Company, of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of 30%
or more of the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors of the
Company provided, however, that the provisions of this paragraph (b) shall not
include the acquisition of voting securities by any entity or person with
respect to which that acquirer has filed SEC Schedule 13G (or any successor form
or filing) indicating that the voting securities were not acquired and are not
held for the purpose of or with the effect of changing or influencing, directly
or indirectly, the Company’s management or policies, unless and until that
entity or person indicates that its intent has changed by filing SEC Schedule
13D (or any successor form or filing);

(b) the consummation of a merger, consolidation or other business combination of
the Company with or into another entity, or the acquisition by the Company of
assets or shares or equity interests of another entity, as a result of which the
stockholders of the Company immediately prior to such merger, consolidation,
other business combination or acquisition, do not, immediately thereafter,
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the entity resulting from such merger,
consolidation or other business combination of the Company;

 

-2-



--------------------------------------------------------------------------------

(c) the sale or other disposition of all or substantially all of the assets of
the Company; or

(d) the liquidation or dissolution of the Company.

Notwithstanding the foregoing, with respect to any amount payable under this
Plan that is subject to Code Section 409A (and for which no exception applies),
a Change in Control shall not be deemed to have occurred unless the events or
circumstances constituting a Change in Control also constitute a “change in
control event” within the meaning of Code Section 409A and the Treasury
Regulations promulgated thereunder (excluding a “change in effective control”
event regarding the composition of the Board as provided in Treasury Regulation
Section 1.409A-3(I)(5)(vi)(A)(1), which is not applicable).

2.8 “CIC Participant” means a Participant who the Compensation Committee has
designated as an individual eligible for the change in control benefits set
forth in Article 5. Exhibit A sets forth the list of CIC Participants as of the
Effective Date. Exhibit A may be amended by the Compensation Committee as
indicated in Section 10.2.

2.9 A “Class A” officer means the Company’s chief executive officer (“CEO”).

2.10 A “Class B” officer means the chief financial officer and officers of the
Company holding the title of president, executive vice president, or senior vice
president.

2.11 A “Class C” officer means the officers of the Company holding the title of
vice president.

2.12 “Code” means the Internal Revenue Code of 1986, as amended.

2.13 “Company” means Bob Evans Farms, Inc., a Delaware corporation, and any
successor entity thereto.

2.14 “Compensation Committee” means the compensation committee of the Board.

2.15 “Confidential Information” means any and all confidential or proprietary
information of the Company or any member of its Controlled Group, including
without limitation: trade secrets (as defined by the laws of the State of Ohio);
business plans; financial information; accounting data; employment or
employee-related information; marketing plans and information; sales information
(including sales records, plans and projections); pricing information; supplier
and customer (current and prospective) information; product information
(including new products, recipes, formulas and samples); information related to
the siting of new or existing restaurants; information related to the design or
construction of the Company’s restaurants or plants; manufacturing processes;
hiring and recruitment information; all information relating to

 

-3-



--------------------------------------------------------------------------------

the Company’s goods and services; research and development information; legal
information (including legal issues, cases and strategies) or other information,
technology, data and materials, disclosed verbally or in writing by the Company
or any member of its Controlled Group to a Participant. “Confidential
Information” does not include information that is or becomes generally available
to the public, other than through disclosure by a Participant.

2.16 “Controlled Group” means a group of corporations or other legal entities
that are part of a controlled group with the Company as defined in Code
Section 414(b) or (c).

2.17 “Date of Termination” means the date of the Participant’s Termination for
purposes of receiving benefits under the terms of this Plan.

2.18 “Effective Date” means the effective date of this Plan, November 17, 2015,
amending and restating the Plan originally effective January 1, 2011.

2.19 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.21 “Excise Tax” means the excise tax imposed by Code Section 4999, together
with any interest or penalties imposed with respect to such tax.

2.22 “Good Reason” means any of the following to which a CIC Participant has not
consented in writing: (a) a material diminution in the CIC Participant’s Base
Salary; (b) a material diminution in the CIC Participant’s authority, duties, or
responsibilities; (c) a material diminution in the budget over which the CIC
Participant retains authority; (d) a material change in the geographic location
(i.e., 50 or more miles from the CIC Participant’s principal business location)
at which the CIC Participant must perform services for the Company; or (e) any
other action or inaction that constitutes a material breach of the terms of this
Plan. Without limiting the generality of the foregoing, in order for any of the
foregoing to constitute Good Reason hereunder, (i) the CIC Participant must
provide written notice to the Company as to the basis for such Good Reason
within thirty (30) days following the date on which CIC Participant alleges the
condition giving rise to such Good Reason initially occurs; (ii) the Company
must fail to cure or contest such Good Reason within thirty (30) days following
its receipt of notice; and (iii) the CIC Participant must Terminate his/her
employment within ninety (90) days of the time in which the condition giving
rise to Good Reason initially occurs.

2.23 Intentionally Omitted.

2.24 “Participant” means any officer of the Company participating in this Plan,
whether as a CIC Participant and/or a Severance Participant, including any
beneficiary of either.

2.25 “Plan” means The Bob Evans Farms, Inc. Amended and Restated Change in
Control and Severance Plan, as evidenced by this document, and any amendments
thereto.

 

-4-



--------------------------------------------------------------------------------

2.26 “Protected Period” means a time period that shall begin on the date of a
Change in Control and shall continue (a) for 24 consecutive calendar months for
the Class A Participant, to the extent that the Class A Participant is a CIC
Participant, or (b) for 12 consecutive calendar months for any other CIC
Participant.

2.27 “Recoupment Policy” means the Company’s Executive Compensation Recoupment
Policy, as in effect on the Effective Date and any amendments thereto.

2.28 “Reduction in Force” means a decrease in the number of positions at the
Company due to a lack of business, lack of work, reasons of economy or
reorganization for efficiency.

2.29 “Safe Harbor Cap” has the meaning set forth in Section 5.3(a).

2.30 “Severance Participant” means the Class B and C officers of the Company.

2.32 “Specified Employee” means any Participant who is a “key employee” (as
defined in Code Section 416(i) without regard to paragraph (5) thereof), as
determined by the Company in accordance with its uniform policy with respect to
all arrangements subject to Code Section 409A, based upon the 12 month period
ending on each December 31st (such 12 month period is referred to below as the
“identification period”). All Participants who are determined to be key
employees under Code Section 416(i) (without regard to paragraph (5) thereof)
during the identification period shall be treated as Specified Employees for
purposes of the Plan during the 12 month period that begins on the first day of
the fourth month following the close of such identification period.

2.33 “Subsidiary” means any corporation, partnership, venture or other entity in
which the Company holds, directly or indirectly, a 50% or greater ownership
interest. The Compensation Committee may, at its sole discretion, designate, on
such terms and conditions as the Compensation Committee shall determine, any
other corporation, partnership, limited liability company, venture or other
entity a Subsidiary for purposes of this Plan.

2.34 “Termination” or “Terminates” means a “separation from service” from the
Company or any member of its Controlled Group within the meaning of Treasury
Regulation Section 1.409A-1(h).

Article 3 – Eligibility to Participate

3.1 Participation. Each officer of the Company (other than the CEO) shall become
a Severance Participant as of the later of the Effective Date and the date the
individual is appointed to serve as a Class B or C officer of the Company.

A Participant shall become a CIC Participant as of the date designated by the
Compensation Committee and shall participate solely for the period designated by
the Compensation Committee, although anything in this Agreement to the contrary
notwithstanding, the Class A officer shall remain a CIC Participant for the
duration of his/her employment with the Company.

 

-5-



--------------------------------------------------------------------------------

3.2 Duration of Participation. A Participant shall cease to be a Participant in
the Plan if (a) the Participant Terminates employment with the Company under
circumstances not entitling him or her to benefits under the Plan; (b) the
Participant breaches his or her obligations under Article 8, as described in
Section 8.5; (c) the amounts and benefits payable under the Plan to a
Participant who is entitled to receive benefits under Article 4 of the Plan have
been paid or provided to the Participant in full; or (d) the Participant accepts
a new position with the Company or a member of its Controlled Group and such new
position does not qualify the Participant as a Class A, B or C Participant
(provided, however, that this subsection (d) excludes any change in the
Participant’s position in connection with a Change in Control that constitutes
Good Reason). The Compensation Committee in its sole discretion may remove any
CIC Participant other than the Class A Participant from participation in the
Plan as a CIC Participant, although the individual will remain a Severance
Participant, as of any date specified by the Compensation Committee, provided
that no individual may be so removed from participation in the Plan as a CIC
Participant in connection with or in anticipation of a Change in Control that
actually occurs.

Article 4 – Eligibility for Benefits

4.1 Termination on or Following a Change in Control. If on or following a Change
in Control (a) (i) the Company Terminates a CIC Participant without Cause by
delivering to the CIC Participant a written notice that describes in reasonable
detail the facts and circumstances claimed to provide a basis for Termination,
or (ii) a CIC Participant Terminates for Good Reason; and (b) the date of
Termination is within the Protected Period, then the Company will, except as
otherwise provided in Section 8.1 hereunder, pay or provide to the CIC
Participant the payments and benefits described in Article 5.

4.2 Termination Not on or Connected with Change in Control. If the Company
Terminates a Severance Participant (a) as part of a Reduction in Force or
(b) without Cause, and (c) such Termination is either (i) not connected with a
Change in Control or (ii) connected with a Change in Control but not within the
Protected Period, then the Company will, except as otherwise provided in
Section 8.1 hereunder, pay or provide to the Severance Participant the payments
and benefits described in Article 6.

4.3 Termination for Any Other Reason. If the Participant Terminates for any
reason other than those described in either Section 4.1 or 4.2, including, but
not limited to, death, disability, voluntary retirement, termination by the
Company for Cause, or voluntary resignation (except for certain Good Reason
resignations by a CIC Participant), no payments or benefits will be paid or due
to or on behalf of the Participant under this Plan at any time. Notwithstanding
this Section 4.3, a Participant may be entitled to benefits under other plans
maintained by the Company if the terms of such plans provide such benefits.

4.4 Effect of Employment Agreement. If, at any time a Participant is employed by
the Company pursuant to an employment agreement (“Employment Agreement”), the
following rules of application will be applied:

(a) If a term is defined in the Plan and in the Employment Agreement and those
definitions are not identical, (i) the definition contained in the Plan will
supersede the definition contained in the Employment Agreement for purposes of
applying that term under the Plan and (ii) the definition contained in the
Employment Agreement will supersede the definition contained in the Plan for
purposes of applying that term under the Employment Agreement;

 

-6-



--------------------------------------------------------------------------------

(b) If an event or a series of related events entitle a CIC Participant to
payments under both the Employment Agreement and Article 5 of the Plan, the CIC
Participant will be entitled to the payments due under Article 5 reduced by the
amounts (if any) received under the Employment Agreement before the payments
become due under the Plan and no further payments will be due under the
Employment Agreement; and

(c) If an event or series of related events entitle a Severance Participant to
payments under both the Employment Agreement and Article 6 of the Plan, the
Severance Participant will be entitled to the payments due under the Employment
Agreement and no payments will be due under the Plan.

Article 5 – Change in Control Payments and Benefits

5.1 Calculation of Change in Control Payments. If a CIC Participant is eligible
for payments and benefits under Section 4.1, the Company will (and/or will cause
its Subsidiaries, Control Group or Successors to):

(a) Continue to pay the CIC Participant’s compensation and other benefits
through the Date of Termination and also will pay the CIC Participant the value
of any unused vacation or other paid-time off determined under the Company’s
personnel policy. These amounts will be paid no later than 30 days after the CIC
Participant’s Date of Termination and will be based on the rate of compensation
and value of benefits in effect before the Participant was notified of his or
her Termination.

(b) Make to the CIC Participant a severance payment, calculated in accordance
with the following schedule:

 

Participant’s Class

  

Amount of Payment

Class A

   300% of the sum of (i) Base Salary and (ii) Bonus Amount

Class B

   200% of the sum of (i) Base Salary and (ii) Bonus Amount

Class C

   100% of the sum of (i) Base Salary and (ii) Bonus Amount

(c) Make to the CIC Participant a benefits offset payment equal to the Company’s
estimated obligation (as determined by the Company in the reasonable exercise of
its discretion)

 

-7-



--------------------------------------------------------------------------------

for the Company’s cost of premiums and related administrative fees, for Company
sponsored life insurance programs and group health (medical, dental and vision)
continuation coverage for the CIC Participant and the CIC Participant’s eligible
dependents, for the same level of benefits and the same level of cost as in
effect immediately prior to CIC Participant’s Termination of employment and for
a period of: (i) 24 months, in the case of the Class A Participant and (ii) 18
months, in the case of a Class B or Class C Participant. For purposes of
clarification, the Company’s obligation pursuant to this subsection (c) is not
intended to, nor shall it be construed as, obviating the CIC Participant’s share
of premiums for such insurance. Notwithstanding the foregoing, if the Company’s
payment pursuant to the foregoing sentence would violate the nondiscrimination
rules applicable to non-grandfathered plans, or result in the imposition of
penalties under, the Patient Protection and Affordable Care Act of 2010
(“PPACA”) and related regulations and guidance promulgated thereunder, the Plan
shall be reformed in such manner as is necessary to comply with the PPACA.

(d) In addition to the payments and benefits described above, the CIC
Participant shall receive any other change in control benefits to which the CIC
Participant is entitled under any other plan, program or agreement with the
Company or any member of its Controlled Group. Such benefits shall be provided
in accordance with the terms and conditions of the applicable plan, program or
agreement.

5.2 Form and Timing of Change in Control Payments.

(a) For all CIC Participants, other than the Class A Participant, unless a
payment delay is required under Section 7.4, the change in control severance
payments described in Sections 5.1(a), (b), (c) and (d) shall be made in a
single lump sum no later than 30 days after the Participant’s Date of
Termination.

(b) For the Class A Participant, the payment described in Section 5.1(b) shall
be paid in separate, equal monthly payments over a 24 month period, beginning no
later than 30 days after the latest of (i) the Class A Participant’s Date of
Termination or (ii) the date payment may commence following a payment delay
required under Section 7.4. The other payments described in Sections 5.1(a),
(c) and (d) shall be made in a single lump sum no later than 30 days after the
latest of (i) the Class A Participant’s Date of Termination or (ii) the date
payment may commence following a payment delay required under Section 7.4.

5.3 Treatment Under Code Section 280G.

(a) Anything in the Plan to the contrary notwithstanding, in the event it shall
be determined that any payment or benefit provided under this Plan, when
combined with payments and benefits under all other plans, programs or
agreements with the Company, would be subject to an Excise Tax, then the amounts
payable to the Participant under the Plan shall be reduced (but not below zero)
to the maximum amount that could be paid to the Participant without giving rise
to an Excise Tax (the “Safe Harbor Cap”). The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the cash payments
under Section 5.1(b), then by reducing the cash payments under Section 5.1(a)
and last by reducing the cash payments under

 

-8-



--------------------------------------------------------------------------------

Section 5.1(c). For purposes of reducing the payments and benefits to the Safe
Harbor Cap, only amounts payable under the Plan (and no other payments) shall be
reduced. In applying these principles, any reduction or elimination of the
payments shall be made in a manner consistent with the requirements of Code
Section 409A and where two economically equivalent amounts are subject to
reduction but payable at different times, such amounts shall be reduced on a pro
rata basis but not below zero.

(b) All determinations required to be made under this Section 5.3 shall be made
by a public accounting firm that is retained by the Company to provide tax
advice as of the date immediately prior to the Change in Control (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Company and the Participant within 15 business days of the receipt of notice
from the Company or the Participant that there has been a payment, or such
earlier time as is requested by the Company. Notwithstanding the foregoing, in
the event (i) the Compensation Committee shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules or (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Audit Committee shall appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). If payments are reduced to the Safe Harbor Cap, the Accounting
Firm shall provide a reasonable opinion to the Participant that he or she is not
required to report any Excise Tax on his or her federal income tax return. All
fees, costs and expenses (including, but not limited to, the costs of retaining
experts) of the Accounting Firm shall be borne by the Company. In the event the
Accounting Firm determines that the payments shall be reduced to the Safe Harbor
Cap, it shall furnish the Participant with a written opinion to such effect. The
determination by the Accounting Firm shall be binding upon the Company and the
Participant.

(c) If any good faith dispute arises regarding the determination of a payment of
an Excise Tax, then the Company shall pay any and all of the Participant’s
professional fees and expenses relating to such dispute, including but not
limited to the Participant’s reasonable attorney’s fees. Such amounts shall be
paid in accordance with Code Section 409A, including Treasury Regulations
Sections 1.409A-1(b)(11), 1.409A-3(g) and 1.409A-3(i)(1)(v).

Article 6 – Severance Benefits

6.1 Severance Payments. If a Severance Participant is eligible for payments and
benefits under Section 4.2, the Company shall provide to such Severance
Participant the following (i) a payment of 100% of his or her Base Salary,
subject to the conditions listed herein under Section 6.2, (ii) the “Benefits
Offset” (as defined below); and (iii) the accelerated vesting of those unvested
equity grants of Participant, whether as stock options, restricted stock,
restricted stock units, dividend equivalent units or like equity grant (rounded
to whole shares), where (x) the grant agreements or awards expressly provide for
the vesting of some or all of such grants on account of the classification of
the Termination event, or (y) the records of the Compensation

 

-9-



--------------------------------------------------------------------------------

Committee indicate formal action approving the vesting of some or all of such
grants on account of the classification of the Termination event, whether at
such date or upon the expiration of the respective performance period, strictly
in accordance with the terms of the agreement or Compensation Committee action.
Any grants not so vested shall be immediately forfeited; provided however, where
the Compensation Committee has deferred vesting / forfeiture of such equity
grants until the expiration of the applicable performance period, such grants
shall either be vested or forfeited at such time in accordance with the
requirements established by the Compensation Committee. Notwithstanding the
foregoing, in no event shall any performance based award granted to a “covered
employee” (as defined under Section 162(m) of the Code) that is intended to
qualify as “performance based compensation” under Section 162(m) of the Code, be
settled or become exercisable in full or in part, upon the termination of
employment of Participant without regard to the satisfaction of the related
performance criteria.

“Benefits Offset” shall mean an amount payment equal to the Company’s estimated
obligation (as determined by the Company in the reasonable exercise of its
discretion) for the Company’s cost of premiums and related administrative fees,
for Company sponsored group health (medical, dental and vision) continuation
coverage for the Severance Participant and the Severance Participant’s eligible
dependents, for the same level of benefits and the same level of cost as in
effect immediately prior to Severance Participant’s Termination of employment
and for a period of 12 months. For purposes of clarification, the Company’s
obligation pursuant to this subsection (c) is not intended to, nor shall it be
construed as, obviating the Severance Participant’s share of premiums for such
insurance. Notwithstanding the foregoing, if the Company’s payment pursuant to
the foregoing sentence would violate the nondiscrimination rules applicable to
non-grandfathered plans, or result in the imposition of penalties under, the
PPACA and related regulations and guidance promulgated thereunder, the Plan
shall be reformed in such manner as is necessary to comply with the PPACA.

6.2 Form and Timing of Severance Payments.

(a) Except to the extent that payment is delayed pursuant to Section 7.4, the
amounts determined pursuant to the provisions of Section 6.1 shall be paid to
the Severance Participant as follows: (i) the Benefits Offset as a lump sum with
the initial payment of item 6.2(a)(ii); and (ii) the Base Salary as 26 pro-rata
payments over a period of 52-weeks (“Base Salary Payments”); in each case less
appropriate deductions and tax withholding amounts.

(b) The Severance Participant covenants and agrees that at any time after their
Date of Termination and for a period of 52 weeks thereafter, if the Severance
Participant accepts new employment, directly or indirectly, as an employee,
consultant, agent, principal, partner, officer, director, member, or manager
(collectively “New Employment”), the amount of the pro-rata Base Salary payment,
as provided in Section 6.2(a) above, shall be reduced by the corresponding
monthly salary or other compensation amount Employee receives as a result of
such New Employment, all as determined by the Company in the reasonable exercise
of its discretion. The Severance Participant covenants and agrees that he/she
shall have a continuing obligation to advise the Company of any such New
Employment during the 52 weeks following the date of Termination and prior to
the date that the Severance Participant first begins his/her New

 

-10-



--------------------------------------------------------------------------------

Employment. To the extent that Severance Participant should fail to so notify
Company as provided in the preceding sentence, then the Company’s obligations to
provide severance payments under Section 6.1 shall cease immediately and in
their entirety.

Article 7 – Conditions Affecting Payments

7.1 Other Benefits. Except as expressly provided in this Plan, a Participant’s
right to receive the payments and benefits described in Article 5 or Article 6
will not decrease the amount of, or otherwise adversely affect, any other
benefits payable to the Participant under any plan, program or agreement between
the Participant and the Company or any member of its Controlled Group.

7.2 Change in Control Mitigation. The CIC Participant is not required to
mitigate the amount of any payment described in this Plan by seeking other
employment or otherwise, nor will the amount of any payment or benefit provided
for in Article 5 be reduced by any compensation the CIC Participant earns in any
capacity after Termination or by reason of the CIC Participant’s receipt of or
right to receive any retirement or other benefits on or after Termination.

7.3 Withholding. The amount of any payment made under this Plan will be reduced
by amounts the Company is required to withhold with respect to any income, wage
or employment taxes imposed on the payment.

7.4 Payment Delay Required By Code Section 409A. Notwithstanding anything in the
Plan to the contrary, if a Participant is a Specified Employee on the Date of
Termination and the Participant is entitled to a payment and/or a benefit under
the Plan that is required to be delayed pursuant to Code
Section 409A(a)(2)(B)(i), then such payment or benefit, as the case may be,
shall not be paid or provided (or begin to be paid or provided) until the first
business day of the seventh month following the Date of Termination or, if
earlier, the date of the Participant’s death. The first payment that can be made
to the Participant following such postponement period shall include the
cumulative amount of any payments or benefits that could not be paid or provided
during such postponement period due to the application of Code
Section 409A(a)(2)(B)(i).

7.5 Limit on Number of Changes in Control. Regardless of any provision of this
Plan, if more than one Change in Control (whether or not related) occurs while
this Plan is in effect, the total amount payable under this Plan for any one
Participant will be the largest amount calculated for that Participant with
respect to any single Change in Control occurring during the Plan’s effective
period.

Article 8 – Separation Agreement and Participant Obligations

8.1 Separation Agreement. The obligations of the Company to pay or provide the
payments and benefits described in Article 5 or Article 6 are contingent on the
Participant’s (for him/herself, his/her heirs, legal representatives and
assigns) agreement to execute a separation or like agreement in the form and
substance to be provided by Company, containing a general release of the
Company, all members of its Controlled Group and their officers, directors,
agents

 

-11-



--------------------------------------------------------------------------------

and employees from any claims or causes of action of any kind that the
Participant might have, regarding his/her employment or the termination of that
employment and shall require that the Participant acknowledge and agree to be
subject to the Participant obligations set forth in Article 8 of the Plan,
including specifically the obligation to repay Plan benefits pursuant to
Section 8.5 of the Plan. The Participant understands that the release portion of
the agreement will apply to the maximum extent permitted by law to all claim(s)
he or she might have under any federal, state or local statute or ordinance, or
the common law, for employment discrimination, wrongful discharge, breach of
contract, violations of Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Age Discrimination in Employment Act, the Older Workers
Benefit Protection Act, the Employee Retirement Income Security Act, the
Americans with Disabilities Act, or the Family and Medical Leave Act, and all
other claims related in any way to the Participant’s employment or the
termination of that employment. With respect to any payments or other benefits
payable to a Participant after his termination of employment that are subject to
Code Section 409A, to the extent that the period during which the Participant
may execute, without revocation, a release of claims as set forth in this
Section 8.1 begins in one taxable year of the Participant and ends in a second
taxable year of the Participant, such payments or benefits shall not commence,
be paid or provided until the second taxable year of the Participant, regardless
of when the Participant executes the agreement.

8.2 Confidential Information. Except as otherwise required by applicable law, a
Participant expressly agrees to keep and maintain Confidential Information
confidential and not, at any time during or subsequent to the Participant’s
employment with the Company or any member of its Controlled Group, to use any
Confidential Information for the Participant’s own benefit or to divulge,
disclose or communicate any Confidential Information to any person or entity in
any manner except (a) to employees or agents of the Company or any member of its
Controlled Group that need the Confidential Information to perform their duties
on behalf of the Company or any member of its Controlled Group or (b) in the
performance of the Participant’s duties to the Company. The Participant also
agrees to notify the Company promptly of any circumstance the Participant
believes may legally compel the disclosure of Confidential Information and to
give this notice before disclosing any Confidential Information.

8.3 Non-Competition and Non-Solicitations.

(a) The Participant covenants and agrees that for a period of one (1) year
following the Participant’s Termination (or two (2) years in the case of a
Class A Participant), the Participant shall not, without the prior written
consent of the Administrator, directly or indirectly, as an employee, employer,
consultant, agent, principal, partner, shareholder, officer, director, member,
manager or through any other kind of ownership (other than ownership of
securities of publicly held corporations of which the Participant owns less than
three percent (3%) of any class of outstanding securities), membership,
affiliation, association, or in any other representative or individual capacity,
engage in or render, or agree to engage in or render, any services to any
Competing Business. For purposes of this Plan, “Competing Business” shall mean
any business in North America that (i) is engaged in the Family Dining Segment
(as hereinafter defined) of the restaurant industry or any other sector of the
restaurant industry in which the Company is actively engaged or has taken
substantial steps towards being actively engaged at the time of

 

-12-



--------------------------------------------------------------------------------

Participant’s termination; (ii) produces and distributes food products to the
extent that the Company or any member of its Controlled Group is actively
engaged in such business or has taken substantial steps towards being actively
engaged in producing and distributing the same or similar food products at the
time of Participant’s termination; (iii) offers products that compete with
products offered by the Company or any member of its Controlled Group;
(iv) offers products that compete with products the Company or any member of its
Controlled Group has taken substantial steps toward launching during the
Participant’s employment with the Company; or (v) is engaged in a line of
business that competes with any line of business that the Company or any member
of its Controlled Group enters into, or has taken substantial steps to enter
into, during the Participant’s employment with the Company. For purposes of this
Plan, “Family Dining Segment” shall mean the segment of the restaurant industry
in which Bob Evans Restaurants is categorized, and shall include, without
limitation and by way of example, the following restaurant concepts together
with such other concepts as are commonly understood within the restaurant
industry to be included within the “family dining” segment: Baker’s Square,
Frisch’s Big Boy, Cracker Barrel Old Country Store, Denny’s, First Watch,
Friendly’s, HomeTown Buffet, Golden Corral, Huddle House, IHOP, Marie
Callender’s, Old Country Buffet, Perkins, Ponderosa, Ryan’s, Sizzler, Skyline
Chili, Village Inn and Western Sizzlin. The Family Dining Segment shall
expressly exclude restaurants in other segments of the restaurant industry
including the “casual dining” segment, which would include, without limitation,
restaurant concepts such as Applebee’s, Chili’s, Longhorn Steakhouse, Olive
Garden, Ruby Tuesday’s and O’Charley’s together with such other concepts as are
commonly understood within the restaurant industry to be included within the
“casual dining” segment.

(b) The Participant agrees that during the one year period following his or her
Termination (or two (2) years in the case of a Class A Participant), he or she
shall not, either directly or indirectly, for himself/herself or the benefit of
any third party, employ or hire any other person who is then employed by the
Company, or solicit, induce, recruit, or cause any other person who is employed
by the Company to terminate his/her employment for the purpose of joining,
associating or becoming employed with any other business or activity or to
violate any confidentiality, non-competition or employment agreement that such
person may have with the Company or any policy of the Company.

8.4 Non-Disparagement. The Participant agrees that he or she shall not make or
publish any statement (orally or in writing) that becomes or reasonably could be
expected to become publicly known or otherwise impact the Company’s business, or
instigate, assist or participate in the making or publication of any such
statement, which would libel, slander or disparage (whether or not such
disparagement legally constitutes libel or slander) the Company, any member of
its Controlled Group or their officers, directors and employees, or any person
affiliated with the Company, or the reputations of any of its past or present
shareholders, officers, directors, agents, representatives and employees unless
compelled to do so by valid subpoena or other court order, and in such case only
after first notifying the Company in advance of such subpoena or court order.

 

-13-



--------------------------------------------------------------------------------

8.5 Effect of Breach of Obligations. If a Participant breaches in any material
respect an obligation contained in this Article 8 and such breach is not cured,
to the extent curable, in the Company’s good faith belief within ten
(10) business days after Participant’s receipt of written notice on behalf of
the Board, then:

(a) If the uncured breach occurs prior to the Participant’s Termination, his or
her participation in this Plan shall terminate at the expiration of the
aforementioned notice and cure period, and no amounts will be due under this
Plan; or

(b) If the uncured breach occurs after the Participant’s Termination, no amounts
will be due under this Plan and the Participant must repay any amounts paid
under either Article 5 or Article 6 of this Plan, plus interest calculated at
the prime rate of interest quoted in the Wall Street Journal, over the period
beginning on the expiration of the aforementioned notice and cure period and
ending on the date of repayment.

8.6 Recoupment. In addition to the recovery right described in Section 8.5, the
Participant is subject to the Bob Evans Farms, Inc. Executive Recoupment Policy,
as amended from time to time (the “Recoupment Policy”), and the provisions of
the Recoupment Policy are incorporated herein for each of the Participants that
are subject to this Plan. In the event of any conflict between this Plan and the
terms of the Recoupment Policy, the terms of the Recoupment Policy shall
control.

8.6 Enforceability. If any provision of this Plan is held to be illegal, invalid
or unenforceable, then such provision shall be fully severable and this Plan
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance herefrom. Furthermore, in
lieu of such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and still be
legal, valid or enforceable. The Participant acknowledges the uncertainty of the
law in this respect and expressly stipulates that this Article 8 shall be given
the construction that renders the provisions valid and enforceable to the
maximum extent (not exceeding its express terms) possible under applicable law.

Article 9 – Administration of the Plan

9.1 Administrator. The administration of the Plan shall be under the supervision
of the Administrator. The Administrator shall have the discretionary authority
to make eligibility determinations, all necessary factual determinations and to
construe terms under this Plan. The Administrator shall have the discretionary
authority to delegate its authority to any committee or individual and to hire
such accountants, counsel, actuaries, consultants or other experts it determines
necessary for the administration of this Plan.

9.2 Reliance on Tables, Etc. In administering the Plan, the Administrator will
be entitled, to the extent permitted by law, to rely conclusively on all tables,
valuations, certificates, opinions and reports which are furnished by, or in
accordance with the instructions or recommendations of accountants, counsel,
actuaries, consultants or other experts employed or engaged by the
Administrator.

 

-14-



--------------------------------------------------------------------------------

9.3 Claims and Review Procedure.

(a) Claims Procedure. Any person who believes he or she is being denied any
rights or benefits under the Plan may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrator (or within one hundred 180 days, if
special circumstances require an extension of time for processing the claim, and
if written notice of such extension and circumstances are given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period,
and such person may request a review of his or her claim.

(b) Review Procedure. Within 60 days after the date on which a person receives a
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred) such person (or his or
her duly authorized representative) may (i) file a written request with the
Administrator for the review of the denied claim and of pertinent documents and
(ii) submit written issues and comments to the Administrator. The Administrator
will notify such person of its decision in writing. Such notification will be
written in a manner calculated to be understood by such person and will contain
specific reasons for the decision as well as specific reference to pertinent
Plan provisions. The decision on review will be made within 60 days after the
request for review is received by the Administrator (or within 120 days, if
special circumstances require an extension of time for processing the request,
such as an election by the Administrator to hold a hearing, and if written
notice of such extension and circumstances are given to such person within the
initial 60-day period). If the decision on review is not made within such
period, the claim will be considered denied.

9.4 Indemnification of Administrator. The Company agrees to indemnify and to
defend to the fullest extent permitted by law any member of the Compensation
Committee serving as the Administrator and any employee assisting the
Administrator in connection with its duties (including any individual who
formerly served as a member of the Compensation Committee or who assisted the
Administrator), against all liabilities, damages, costs and expenses (including
attorneys’ fees and amounts paid in settlement of any claims approved by the
Compensation Committee) incurred by the Administrator or such employee in
connection with the administration of this Plan, including but not limited to
the application of the Claims and Reviews Procedures set forth herein.

9.5 Named Fiduciary. For purposes of ERISA, the named fiduciary of the Plan
shall be the Company.

 

-15-



--------------------------------------------------------------------------------

Article 10 – Duration, Amendment and Termination

10.1 Duration. This Plan shall remain in effect until terminated as provided in
Section 10.2. Notwithstanding the foregoing, if a Change in Control occurs, this
Plan shall continue in full force and effect and shall not terminate or expire
until the later of (a) the date on which all Participants who become entitled to
any payments or benefits hereunder shall have received such payments and
benefits in full or (b) 36 consecutive calendar months have elapsed after the
Change in Control.

10.2 Amendment and Termination.

(a) The Plan, including but not limited to Exhibit A, may be terminated or
amended in any respect by resolution adopted by the Compensation Committee
unless a Change in Control has previously occurred. However, after the
Compensation Committee has knowledge of a possible transaction or event that if
consummated would constitute a Change in Control, this Plan may not be
terminated or amended in any manner which would adversely affect the rights or
potential rights of Participants, unless and until the Compensation Committee
has determined that all transactions or events that, if consummated, would
constitute a Change in Control have been abandoned and will not be consummated,
and, provided that, the Compensation Committee does not have knowledge of other
transactions or events that, if consummated, would constitute a Change in
Control. If a Change in Control occurs, the Plan shall no longer be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect that adversely affects the rights of Participants, and no Participant
shall be removed from Plan participation.

(b) The Compensation Committee in its sole discretion may add or remove any CIC
Participant (other than the Class A Participant) from participation in the Plan
as a CIC Participant as of any date specified by the Compensation Committee,
provided that no individual may be so removed from participation in the Plan as
a CIC Participant in connection with or in anticipation of a Change in Control
that actually occurs. At the time that the Compensation Committee adds or
removes any CIC Participant from participation in the Plan as a CIC Participant,
the Compensation Committee should also amend Exhibit A to the Plan. In the event
of a conflict between the official record of proceedings of the Compensation
Committee and the Plan and Exhibit A, the official record of proceedings of the
Compensation Committee shall control.

Article 11 – Successors; Binding Agreement

11.1 Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company (each a
“Successor” and collectively the “Successors”) to unconditionally assume all of
the obligations of the Company hereunder. Failure of the Company to obtain such
assumption prior to the effectiveness of any such succession shall constitute
Good Reason hereunder and shall entitle the CIC Participants to payments and
benefits in the same amount and on the same terms as the CIC Participants would
be entitled hereunder if they had satisfied the requirements of Section 4.1,
except that for purposes of implementing the foregoing, the date on which any
succession becomes effective shall be deemed the Date of Termination.

 

-16-



--------------------------------------------------------------------------------

11.2 Binding Agreement. The benefits provided under this Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Participant shall die while any amounts would be
payable to the Participant hereunder had the Participant continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Plan to such person or persons appointed in writing by the
Participant to receive such amounts or, if no person is so appointed, to the
Participant’s estate.

Article 12 – Miscellaneous

12.1 Elections and Notices. Notwithstanding anything to the contrary contained
in this Plan, all elections and notices of every kind under this Plan shall be
made on forms prepared by the Company or shall be made in such other manner as
permitted or required by the Company, including through electronic means, over
the internet or otherwise. An election shall be deemed made when received by the
Company (or its designated agent, but only in cases where the designated agent
has been appointed for the purpose of receiving such election), which may waive
any defects in form.

If not otherwise specified by this Plan or the Company, any notice or filing
required or permitted to be given to the Company under the Plan shall be
delivered to the principal office of the Company, directed to the attention of
the General Counsel for the Company or his or her successor. Such notice shall
be deemed given on the date of delivery.

Notice to the Participant shall be deemed given when mailed (or sent by
telecopy) to the Participant’s work or home address as shown on the records of
the Company or, at the option of the Company, to the Participant’s e-mail
address as shown on the records of the Company. It is the Participant’s
responsibility to ensure that the Participant’s addresses are kept up to date on
the records of the Company. In the case of notices affecting multiple
Participants, the notices may be given by general distribution at the
Participants’ work locations.

12.2 Governing Law; Validity. To the extent not preempted by Federal law, the
Plan, and all benefits and agreements hereunder, and any and all disputes in
connection therewith, shall be governed by and construed in accordance with the
substantive laws of the State of Ohio, without regard to conflict or choice of
law principles which might otherwise refer the construction, interpretation or
enforceability of this Plan to the substantive law of another jurisdiction.

12.3 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken thereunder shall be construed as giving any Participant the right to be
retained in the employ of the Company.

12.4 Funding. Benefits are paid from the Company’s general assets.

 

-17-



--------------------------------------------------------------------------------

12.5 Code Section 409A. The Plan shall be interpreted, construed and operated to
reflect the intent of the Company that all aspects of the Plan shall be
interpreted either to be exempt from the provisions of Code Section 409A or, to
the extent subject to Code Section 409A, comply with Code Section 409A and any
regulations and other guidance thereunder. Notwithstanding anything to the
contrary in Article 10, this Plan may be amended at any time, without the
consent of any Participant, to avoid the application of Code Section 409A in a
particular circumstance or to the extent determined necessary or desirable to
satisfy any of the requirements under Code Section 409A, but the Company shall
not be under any obligation to make any such amendment. Nothing in the Plan
shall provide a basis for any person to take action against the Company based on
matters covered by Code Section 409A, including the tax treatment of any award
made under the Plan, and the Company shall not under any circumstances have any
liability to any Participant or other person for any taxes, penalties or
interest due on amounts paid or payable under the Plan, including taxes,
penalties or interest imposed under Code Section 409A.

 

-18-